Citation Nr: 9925412	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1984.


This case arises from rating decisions of the Montgomery, 
Alabama, Regional Office.  In October 1997, the Board of 
Veterans' Appeals (Board) rendered a decision on a claim for 
an increased rating for a right hip disability.  The Board's 
decision also indicated that the veteran had raised the 
issues of entitlement to an increased rating for post 
traumatic stress disorder (PTSD) and entitlement to a total 
disability rating due to individual unemployability.  The 
Board's decision listed these issues on the title page of the 
decision.  These two issues were remanded to the RO for 
adjudication.  The case is again before the Board for 
consideration.


REMAND

The veteran had originally perfected an appeal for service 
connection for PTSD.  In an October 1996 decision, service 
connection for PTSD was granted by the RO with a 30 percent 
disability rating assigned.  He was advised of this decision 
in a letter to him, dated October 25, 1996.  This grant of 
service connection resolved the appeal.  38 U.S.C.A. 
§ 7105(d) (West 1991); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), Holland v. Brown, 9 Vet. App. 324 (1996), rev'd 
sub nom. Holland v. Gober, No. 97-7045 (Fed. Cir. July 29, 
1997).  The veteran's representative first raised the issue 
of an increased disability rating for PTSD in an August 1997 
informal hearing presentation before the Board.  While the 
representative's presentation expressed disagreement with the 
RO's determination and showed a desire for appellate review, 
this was first filed with the Board and does not constitute a 
notice of disagreement.  38 C.F.R. § 20.300 (1998).  
Therefore, the representative's presentation was construed as 
a claim for an increased rating for PTSD.  The 
representative's presentation also raised the issue of 
entitlement to a total disability rating due to individual 
unemployability in the first instance and was thus also 
construed as a claim.

The Board's October 1997 decision remanded this case for the 
RO to develop and adjudicate the above issues.  The Board's 
decision also indicated that if the decision on an issue was 
adverse to the veteran, a supplemental statement of the case 
should be furnished.  However, the Board's jurisdiction is 
limited to issues where an appeal of the issue has been 
perfected.  An appeal consists of a timely notice of 
disagreement and completed by a timely substantive appeal 
after a statement of the case has been furnished.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
The RO addressed the veteran's claims in a rating decision in 
January 1999.  He was advised of this decision in a letter to 
him, dated January 9, 1999.  He was also provided with an 
explanation of his appellate rights.

In this case, neither a timely notice of disagreement nor a 
timely substantive appeal has been received.  Despite what 
the Board's October 1997 decision and remand may imply, the 
Board does not have jurisdiction to consider these issues in 
the absence of a perfected appeal.  It is noted that a 
supplemental statement of the case was issued to the veteran 
in January 1999, however, this also does not confer 
jurisdiction upon the Board to address the claims.  The 
Board's jurisdiction to review a case is set forth in the 
provisions of 38 U.S.C.A. §§ 7104(a), 7105(a) (West 1991), 
and is limited to cases where an appeal has been properly 
completed.  This requirement cannot be waived by the Board.  
Therefore, an appeal has not been perfected and the Board 
does not have jurisdiction to consider an appeal of the above 
issues at this time.

This remand serves as notice to the veteran that the Board 
does not have jurisdiction to address the above issues and 
intends to dismiss this appeal since it lacks jurisdiction to 
consider it.  While the Board may address this jurisdictional 
issue in the first instance, the veteran is also to be 
afforded procedural protections and an opportunity to be 
heard.  VAOPGCPREC 9-99.  Therefore, the veteran may submit 
argument and evidence related to the proposed dismissal of 
his claims to the RO within 60 days of this decision for 
consideration by the Board.  It is noted that the veteran was 
advised of the RO's initial decision on these claims on 
January 9, 1999.  As noted in the appellate rights that were 
included with the notice of that decision, he has one year in 
which to file a notice of disagreement with the RO's decision 
to initiate an appeal.



Accordingly, this case is REMANDED for the following:

1.  The RO should receive any additional 
evidence or argument related to the 
Board's proposed dismissal of the 
veteran's claims.  The RO does not have 
to take any additional action with regard 
to the proposed dismissal of these 
issues.  Following a 60 day period in 
which to receive additional evidence or 
argument, and if the veteran has not 
initiated an appeal, the case should be 
returned to the Board for consideration.

2.  If the veteran perfects an appeal to 
the above issues in a timely manner, the 
case should be returned to the Board for 
further consideration.  

With the exception of the intent to dismiss this appeal due 
to a lack of jurisdiction, the Board intimates no opinion as 
to the outcome of this case.  The purpose of this REMAND is 
to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


